Exhibit 10.1

SYMMETRICOM, INC.

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN

Effective as of October 30, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.

 

TITLE AND DEFINITIONS

     3   

ARTICLE II.

 

PARTICIPATION

     6   

ARTICLE III.

 

DEFERRAL ELECTIONS

     7   

ARTICLE IV.

 

ACCOUNTS

     11   

ARTICLE V.

 

VESTING

     12   

ARTICLE VI.

 

GENERAL DUTIES

     13   

ARTICLE VII.

 

DISTRIBUTIONS

     14   

ARTICLE VIII.

 

ADMINISTRATION

     19   

ARTICLE IX.

 

MISCELLANEOUS

     22   

 

i



--------------------------------------------------------------------------------

SYMMETRICOM, INC. AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN

The Symmetricom, Inc. Deferred Compensation Plan (the “Prior Plan”) was adopted
by Symmetricom, Inc. (the “Company”) effective as of January 1, 2000, on behalf
of the Company and its designated subsidiaries. In order to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
the Prior Plan is hereby amended and restated in its entirety as set forth
herein (the “Plan”). Throughout, the term “Company” shall include wherever
relevant any entity that is directly or indirectly controlled by the Company,
any entity in which the Company has a significant equity or investment interest,
or any subsidiary of the Company, as determined by the Committee.

RECITALS

1. The Company wishes to amend and restate the Prior Plan, which is a
supplemental retirement plan for the benefit of the non-employee members of the
Company’s Board of Directors, and for a select group of management or highly
compensated employees of the Company, as set forth herein.

2. The Company wishes to provide that the amended and restated version of the
Prior Plan shall be designated the Symmetricom, Inc. Amended and Restated
Deferred Compensation Plan (the “Plan”).

3. The Company wishes to provide under the Plan for the payment of accrued
vested benefits to Plan participants and their beneficiaries.

4. Under the Plan, the Company is obligated to pay vested accrued benefits to
the Plan participants and their beneficiaries from the Company’s general assets.

5. The Company has entered into an agreement (the “Trust Agreement”) with
Prudential Bank & Trust, FSB to be appointed as trustee (the “Trustee”) under an
irrevocable trust (the “Trust”) to be used in connection with the Plan.

6. The Company intends to make contributions to the Trust so that such
contributions will be held by the Trustee and invested, reinvested and
distributed, all in accordance with the provisions of this Plan and the Trust
Agreement.

7. The Company intends that amounts contributed to the Trust and the earnings
thereon shall be used by the Trustee to satisfy the liabilities of the Company
under the Plan with respect to each Plan participant for whom an Account has
been established and such utilization shall be in accordance with the procedures
set forth herein.

8. The Company intends that the Trust be a “grantor trust” with the principal
and income of the Trust treated as assets and income of the Company for federal
and state income tax purposes.



--------------------------------------------------------------------------------

9. The Company intends that the assets of the Trust shall at all times be
subject to the claims of the general creditors of the Company as provided in the
Trust Agreement.

10. The Company intends that the existence of the Trust shall not alter the
characterization of the Plan as “unfunded” for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and shall not be
construed to provide income to Plan participants under the Plan prior to actual
payment of the vested accrued benefits thereunder.

 

2



--------------------------------------------------------------------------------

NOW THEREFORE, the Company hereby establishes the Plan as follows:

ARTICLE I.

TITLE AND DEFINITIONS

 

1.1 Title.

This Plan shall be known as the Symmetricom, Inc. Amended and Restated Deferred
Compensation Plan.

 

1.2 Definitions.

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below:

“Account” means, for each Participant, the bookkeeping account maintained by the
Committee that is credited with amounts equal to (a) the portion of the
Participant’s Salary that he or she elects to defer, (b) the portion of the
Participant’s Commissions that he or she elects to defer, (c) the portion of the
Participant’s Bonus that he or she elects to defer, (d) the portion of the
Participant’s Directors Fees that he or she elects to defer, (e) Company
Contributions, if any, made to the Plan for the Participant’s benefit, and
(f) adjustments to reflect deemed earnings pursuant to Section 4.1(d).

“Beneficiary” or “Beneficiaries” means the beneficiary last designated in
writing by a Participant in accordance with procedures established by the
Committee from time to time to receive the benefits specified hereunder in the
event of the Participant’s death. No Beneficiary designation shall become
effective until it is filed with the Committee during the Participant’s
lifetime.

“Board of Directors” or “Board” means the Board of Directors of the Company.

“Bonus” means any cash-based incentive compensation payable (other than
Commissions) to a Participant in addition to the Participant’s Salary and
Commissions.

“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
section of the Code includes such section and any comparable section or sections
of any future legislation that amends, supplements or supersedes such section,
as well as any applicable regulations promulgated with respect to such section.

“Commissions” means any cash-based commission compensation payable to a
Participant.

“Committee” means the Committee appointed by the Board to administer the Plan in
accordance with Article VIII.

“Company” means Symmetricom, Inc., any successor to all or substantially all of
Symmetricom, Inc.’s business or assets, and as applicable, any entity that is
directly or indirectly controlled by the Company, or any entity in which the
Company has a significant equity or investment interest, as selected by the
Committee to participate in the Plan.

 

3



--------------------------------------------------------------------------------

“Company Contributions” is defined in Section 3.2.

“Compensation” means the Bonus, Commissions, Salary and/or Directors Fees that
the Participant earns for services rendered to the Company, before reduction for
amounts deferred pursuant to the Plan or other retirement or welfare benefit
plans maintained by the Company.

“Director” means a non-employee member of the Board.

“Directors Fees” means the annual cash fees paid by the Company, including
retainer fees, committee fees and meeting fees, paid by the Company to
non-employee members of the Board as compensation for serving on the Board or a
committee thereof.

“Disability” means total and permanent disability within the meaning of the
Company’s long-term disability plan.

“Distributable Amount” means the amount credited to a Participant’s Account.
Such amount shall be valued on the first day of the month following the calendar
quarter in which the Participant is to receive a distribution under Article VII
or as soon as administratively practicable thereafter, as determined in the sole
and absolute discretion of the Committee.

“Distribution Event” means, with respect to each Participant, (a) the
Participant’s Separation from Service, or (b) a specific date, if specified by
the Participant pursuant to Article VII. A Participant’s Distribution Event
election shall be made in writing at such time, on such form and subject to such
procedures as the Committee may, in its sole and absolute discretion, specify
from time to time.

“Eligible Employee” means an Employee who is in a select group of management or
highly-compensated Employees as determined by the Committee.

“Employee” means a common law employee of the Company regularly-performing
services in the United States.

“Fund” or “Funds” means one or more of the investment funds selected by the
Committee pursuant to Section 3.3.

“Initial Election Period” means (a) for Employees who are Eligible Employees or
Directors as of January 1, 2000, the period ending December 15, 1999; otherwise
(b) the 30-day period following the date on which the individual first becomes
eligible to participate in the Plan.

“Investment Return” means, for each Fund, an amount equal to the pre-tax rate of
gain or loss on the assets of such Fund (net of applicable fund and investment
charges) during each valuation period, but not less frequently than monthly.

“Participant’ means any Eligible Employee or Director who elects to defer
Compensation in accordance with Section 3.1.

 

4



--------------------------------------------------------------------------------

“Payment Commencement Date” means as soon as administratively possible after the
first day of the month following the end of the calendar quarter in which the
Participant has a Distribution Event.

“Plan” means the Symmetricom, Inc. Amended and Restated Deferred Compensation
Plan set forth herein, now in effect, or as amended from time to time.

“Plan Year” means the calendar year.

“Post-2004 Deferrals” means any portion of a Participant’s Account which as of
December 31, 2004 was not earned and vested for purposes of Section 409A of the
Code. Post-2004 Deferrals, together with any earnings on any such amounts, shall
be subject to Section 409A of the Code. Portions of a Participant’s Account
which are not Post-2004 Deferrals, together with any earnings on such amounts,
are not intended to be subject to Section 409A of the Code.

“Salary” means the Employee’s base salary for the Plan Year. Salary excludes any
other form of compensation such as restricted stock, proceeds from stock options
or stock appreciation rights, severance payments, moving expenses, car or other
special allowances, or any other amounts paid to a Participant as compensation
for services (regardless of whether or not such amounts are included in the
Participant’s gross income).

“Separation from Service” means a termination of the Participant’s Service as a
result of a termination of employment or service with the Company (including a
termination of service on the Board, in the case of a Director) for any reason,
including retirement, death or Disability; provided, however, with respect to
Post-2004 Deferrals, a Separation from Service will not be deemed to occur
unless the termination constitutes a “separation from service” within the
meaning of Treasury Regulation Section 1.409A-1(h).

“Service” means the Participant’s service as an Employee or as a Director.

“Specified Employee” means a Participant who is a “specified employee” of the
Company for purposes of Section 409A(a)(2)(B)(i) of the Code.

“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from (a) an illness or accident of the Participant, the Participant’s
spouse or a dependent (as defined in Section 152(a) of the Code) of the
Participant, (b) a loss of the Participant’s property due to casualty, or
(c) such other extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant, all as determined in the sole
discretion of the Committee and, with respect to Post-2004 Deferrals, which
constitutes an “unforeseeable emergency” for purposes of
Section 409A(a)(2)(B)(ii) of the Code.

“Years of Service” means the Participant’s consecutive years of Service and any
predecessor employer, as designated by the Committee. Such years of Service will
be measured from the Participant’s most recent hire or service commencement
date.

 

5



--------------------------------------------------------------------------------

ARTICLE II.

PARTICIPATION

 

2.1 Participation.

An Eligible Employee or Director shall become a Participant in the Plan by
electing to defer a portion of his or her Compensation in accordance with
Section 3.1.

 

6



--------------------------------------------------------------------------------

ARTICLE III.

DEFERRAL ELECTIONS

 

3.1 Elections to Defer Compensation.

(a) Initial Election Period. Each Eligible Employee or Director may elect to
defer Compensation by filing an election with the Committee that conforms to the
requirements of this Section, on a form approved by the Committee, no later than
the last day of his or her Initial Election Period. In the event that an
Eligible Employee or Director does not elect to defer Compensation during the
Initial Election Period, the individual may subsequently elect to defer
Compensation by filing an election for a subsequent Plan Year as described in
subsection (h) of this Section.

(b) General Rule. The amount of Compensation that an Eligible Employee or
Director may elect to defer is as follows:

 

  (1) Any whole percentage of Salary up to one hundred percent (100%); and/or

 

  (2) Any whole percentage of Bonus up to one hundred percent (100%); and/or

 

  (3) Any whole percentage of Commissions up to one hundred percent (100%); or

 

  (4) Any whole percentage of Directors Fees up to one hundred percent (100%);

provided, however, that no election shall be effective to reduce the
Compensation paid to an Eligible Employee for a calendar year to an amount that
is less than the amount necessary to pay (i) applicable employment taxes (e.g.,
FICA, hospital insurance) payable with respect to any compensation payable to
such Eligible Employee by the Company, (ii) amounts necessary to satisfy any
other benefit plan withholding obligations, (iii) any resulting income taxes
payable with respect to Compensation that cannot be so deferred, and (iv) any
amounts necessary to satisfy any wage garnishment or similar type obligations.

(c) Minimum Deferrals. For each Plan Year during which the Eligible Employee or
Director is a Participant, the minimum amount of Compensation that may be
deferred under this Section shall be Five Thousand Dollars ($5,000) (One
Thousand Dollars ($1,000) in the case of Directors); these minimum deferral
amounts shall be prorated in the event that an individual first becomes an
Eligible Employee or a Director after the start of the Plan Year.

(d) Effect of Initial Election to Defer Salary and/or Commissions and/or
Directors Fees. An election to defer Salary and/or Commissions and/or Directors
Fees made during an Initial Election Period shall be effective as to Salary
and/or Commissions and/or Directors Fees earned beginning (in the case of Salary
and/or Commissions) with the first pay period beginning after the Initial
Election Period and beginning (in the case of Directors Fees) with any services
performed as a Director after the Initial Election Period.

 

7



--------------------------------------------------------------------------------

(e) Effect of Initial Election to Defer Bonus. An election made on or before
December 15, 1999, to defer a Bonus shall be effective as to any Bonus paid for
the period ending June 30, 2000. Thereafter, an election to defer any subsequent
Bonus made during an Initial Election Period shall be effective as to any Bonus
paid in the Plan Year following the Plan Year during which the election is made,
provided such election is filed with the Committee on or before December 15 of
the immediately preceding year; provided, however, that such election shall only
apply to the portion of the Bonus that is attributable to services not yet
performed, as determined in accordance with the regulations promulgated under
Section 409A of the Code with respect to Post-2004 Deferrals.

(f) Duration of Salary and/or Commissions and/or Directors Fees Deferral
Election. A Participant’s initial deferral election form with respect to Salary,
Commissions and/or Directors Fees made pursuant to subsection (a) or (h) of this
Section shall be irrevocable for the Plan Year for which it is filed, and shall
thereafter continue in effect, pursuant to the terms of the deferral election
form, unless and until the Participant submits to the Committee a subsequent
deferral election form specifying a different Compensation deferral percentage
or a form which notifies the Committee that the Participant no longer wishes to
defer Compensation pursuant to the Plan (as described in Section 3.1(i) below).
Each deferral election form with respect to Salary, Commissions and/or Directors
Fees filed subsequent to the initial deferral election form shall similarly
continue in effect until the Participant submits to the Committee a subsequent
deferral election form specifying a different Compensation deferral percentage
or a form which notifies the Committee that the Participant no longer wishes to
defer Compensation pursuant to the Plan (as described in Section 3.1(i) below).
Any subsequent deferral election form with respect to Salary, Commissions and/or
Directors Fees must be filed with the Committee no later than December 15 of the
Plan Year immediately preceding the beginning of the Plan Year for which the
election shall be in effect and shall apply only with respect to the
Participant’s Salary, Commissions and/or Directors Fee attributable to services
not yet performed. A Participant’s deferral election shall terminate with
respect to future Salary and/or Commissions and/or Directors Fees as provided in
Section 3.1(i) below or upon the Participant ceasing to be an Eligible Employee
or Director.

(g) Duration of Bonus Deferral Election. A Bonus deferral election made under
subsection (a) or (h) of this Section shall be irrevocable and shall remain in
effect for the Plan Year for which that election is made. Subject to the minimum
deferral requirement of subsection (c) of this Section, the percentage of Bonus
designated by the Participant for deferral must be restated, increased or
decreased by filing a new election, in accordance with the terms of this
Section, with the Committee no later than December 15 of the year immediately
preceding the beginning of the subsequent Plan Year for which the election shall
be in effect; provided, however, that such election shall only apply to a Bonus
that is attributable to services not yet performed, as determined in accordance
with the regulations promulgated under Section 409A of the Code with respect to
Post-2004 Deferrals. A Participant’s Bonus deferral election shall terminate
with respect to future Bonuses upon the Participant ceasing to be an Eligible
Employee.

(h) Elections Other Than Elections During the Initial Election Period. Any
Eligible Employee or Director who fails to elect to defer Compensation during
his or her Initial Election Period may subsequently become a Participant, and
any Eligible Employee or Director who has

 

8



--------------------------------------------------------------------------------

terminated a prior deferral election may again elect to defer Compensation, by
filing an election, on a form approved by the Committee, to defer Compensation
as described in subsection (b) above. An election to defer Compensation must be
filed no later than December 15 (or such other date as the Committee may
establish from time to time) and will be effective for Salary and/or Commissions
and/or Directors Fees earned beginning (in the case of Salary and/or
Commissions) with the first pay period beginning on and after the beginning of
the next succeeding Plan Year and as to any Directors Fees or Bonus paid for the
Plan Year after the election is made and which are attributable to services not
yet performed at the time of the filing of such election.

(i) Termination of Deferral Election. Notwithstanding the foregoing, a
Participant may, at any time, terminate his or her deferral election with
respect to Salary, Commissions or Directors Fees (as applicable) not yet earned,
which termination shall become effective with respect to Salary and Commissions
earned beginning with the first pay period beginning on and after the beginning
of the next succeeding Plan Year and/or as to any Bonus paid for the first
fiscal year of the Company which commences in the Plan Year after the election
is made. A Participant who so terminates his or her deferral election may again
defer Compensation by timely filing an election for a subsequent Plan Year,
provided that the individual remains eligible to participate in the Plan in such
subsequent year. In addition, the Committee may establish rules regarding the
number of times that a Participant may terminate his or her deferral election
during his or her period of Plan participation.

 

3.2 Company Contributions.

The Company may, in its sole and absolute discretion, make discretionary
contributions to the Accounts of one or more Participants at such times and in
such amounts as the Board may determine.

 

3.3 Investment Elections.

The Committee may, in its sole and absolute discretion, provide each Participant
with a list of investment Funds available for hypothetical investment, and the
Participant may designate, in a manner specified by the Committee, one or more
Funds that his or her Account will be deemed to be invested in for purposes of
determining the amount of earnings to be credited to that Account. The Committee
may, from time to time, in its sole and absolute discretion, select a
commercially-available fund to constitute the Fund actually selected. The
Investment Return of each such commercially-available fund shall be used to
determine the amount of earnings to be credited to Participants’ Accounts under
subsection 4.1(d).

In making the designation pursuant to this Section, the Participant may specify
that all or any one percent (1%) multiple of his or her Account be deemed to be
invested in one or more of the Funds offered by the Committee. Subject to such
limitations and conditions as the Committee may specify, a Participant may
change the designation made under this Section in such manner and at such time
or times as the Committee shall specify. If a Participant fails to elect a Fund
under this Section or if the Committee shall not provide such Participant with a
list of Funds pursuant to this Section, then the Participant shall be deemed to
have elected a money market or similar fund.

 

9



--------------------------------------------------------------------------------

The Company may, but need not, acquire investments corresponding to those
designated by the Participants hereunder, and it is not under any obligation to
maintain any investment it may make. Any such investments, if made, shall be
Company property in which no Participant shall have any interest.

 

10



--------------------------------------------------------------------------------

ARTICLE IV.

ACCOUNTS

 

4.1 Participant Accounts.

The Committee shall establish and maintain an Account for each Participant under
the Plan. Each Participant’s Account may be further divided into separate
subaccounts (“investment fund subaccounts”), corresponding to (i) investment
Funds elected by the Participant pursuant to, Section 3.3 or as otherwise
determined by the Committee to be necessary or appropriate for proper Plan
administration, and (ii) separate sub-accounts in order to determine the amount
of a Participant’s account which is comprised of Post-2004 Deferrals. A
Participant’s Account shall be credited as follows:

(a) As soon as administratively practicable after the last day of the month
during which a payroll withholding is made for a Participant, the Committee
shall credit the investment fund subaccounts of that Participant’s Account with
an amount equal to Salary and/or Commissions and/or Directors Fees deferred by
the Participant during each pay period falling in that month in accordance with
the Participant’s election; that is, the portion of the Participant’s deferred
Salary and/or Commissions and/or Directors Fees that the Participant has elected
to be deemed to be invested in a certain type of investment Fund shall be
credited to the investment fund subaccount corresponding to that investment
Fund.

(b) At the end of the month after each Bonus or partial Bonus would have been
paid, or as soon as administratively practicable thereafter, the Committee shall
credit the investment fund subaccounts of the Participant’s Account with an
amount equal to the portion of the Bonus deferred by the Participant’s election;
that is, the portion of the Participant’s deferred Bonus that the Participant
has elected to be deemed to be invested in a certain type of investment Fund
shall be credited to the investment fund subaccount corresponding to that
investment Fund.

(c) As soon as administratively practicable after the last day of the Plan Year
or such earlier time or times as the Committee may determine, the Committee
shall credit the investment fund subaccounts of the Participant’s Account with
an amount equal to the portion, if any, of any Company Contribution made to or
for the Participant’s benefit in accordance with Section 3.3; that is, the
portion of the Participant’s Company Contribution, if any, that the Participant
has elected to be deemed to be invested in a certain type of investment Fund
shall be credited to the investment fund subaccount corresponding to that
investment Fund.

(d) At such time or times as the Committee may determine, but not less
frequently than monthly, each investment fund subaccount of a Participant’s
Account shall be credited with earnings (or losses) in an amount equal to that
determined by multiplying the balance credited to such investment fund
subaccount as of the last day of the preceding valuation period by the
Investment Return for the corresponding Fund selected by the Company.

 

11



--------------------------------------------------------------------------------

ARTICLE V.

VESTING

 

5.1 Account.

(a) Compensation Deferrals. A Participant’s Account attributable to Compensation
deferred by a Participant pursuant to the terms of this Plan, together with any
amounts credited to the Participant’s Account under Section 4.1(d) with respect
to such deferrals, shall be one hundred percent (100%) vested at all times.

(b) Company Contributions. The value of a Participant’s Account attributable to
any Company Contributions pursuant to Section 3.2 shall vest at such time or
times as the Board shall specify in connection with any such contributions. Upon
a Separation from Service, a Participant will forfeit any unvested Company
Contributions, together with any amounts credited to the Participant’s Account
under Section 4.1(d) with respect to such amounts, and such unvested Company
Contributions and additional amounts related thereto will not be included as
part of the Participant’s Distributable Amount. Unless otherwise specified by
the Board, Participants shall be one hundred percent (100%) vested in such
amounts together with any amounts credited to the Participant’s Account under
Section 4.1(d) with respect to such amounts.

 

12



--------------------------------------------------------------------------------

ARTICLE VI.

GENERAL DUTIES

 

6.1 Trustee Duties.

The Trustee shall manage, invest and reinvest the Trust Fund as provided in the
Trust Agreement. The Trustee shall collect the income on the Trust Fund, and
make distributions therefrom, all as provided in this Plan and in the Trust
Agreement.

 

6.2 Company Contributions.

While the Plan remains in effect, the Company shall make contributions to the
Trust Fund at least once each quarter. As soon as administratively practicable
after the close of each Plan quarter, the Company shall make an additional
contribution to the Trust Fund to the extent that previous contributions to the
Trust Fund for the current Plan quarter are less than the total of the
Compensation deferrals made by each Participant plus Company Contributions, if
any, accrued as of the close of the current Plan quarter.

 

6.3 Department of Labor Determination.

In the event that any Participants are found to be ineligible, that is, not
members of a select group of management or highly compensated employees,
according to a determination made by the Department of Labor, the Committee may
take whatever steps it deems necessary, in its sole and absolute discretion, to
equitably protect the interests of the affected Participants.

 

13



--------------------------------------------------------------------------------

ARTICLE VII.

DISTRIBUTIONS

 

7.1 Distribution of Deferred Compensation – Separation from Service.

(a) Automatic Form of Distribution. Except as otherwise provided herein, in the
event that a Participant has a Separation from Service, the Participant’s
Distributable Amount shall automatically be paid to the Participant (and after
the Participant’s death to his or her Beneficiary) in a cash lump sum payment
payable on his or her Payment Commencement Date.

(b) Optional Forms of Distribution. An eligible Participant may, in lieu of a
lump sum distribution specified in Section 7.1(a) above, elect any of the
following optional forms of distribution based on his or her Years of Service
(subject to Section 7.1(c) below):

 

Years of Service

  

Form(s) of Distribution

more than 4 but less than 7

   20 quarterly installments

more than 6 but less than 10

   20 or 40 quarterly installments

10 years or more

   20, 40, or 60 quarterly installments

In addition, a Participant whose Service terminates due to Disability and who
had less than ten (10) Years of Service at the time of his termination shall be
eligible for the same optional forms of distribution as a Participant with ten
(10) or more Years of Service, solely with respect to amounts which are not
Post-2004 Deferrals. If a Participant is eligible for and elects installment
payments, then the substantially-equal quarterly installments shall begin on the
Participant’s Payment Commencement Date (subject to any requisite delay as a
result of a change in the form of distribution, as described in Section 7.1(c)
below).

(c) Distribution Elections.

(1) A Participant may make an optional form of distribution election for all
amounts credited to his or her Account at the time he or she completes his or
her deferral election form for a Plan Year. A Participant may change his or her
optional distribution election not later than the last day of the Plan Year
which is at least one year prior to the date on which the Participant’s
Separation of Service occurs; provided, however, that any such change with
respect to Post-2004 Deferrals shall not be effective for at least one year
following the date of such changed election and that the commencement of any
Post-2004 Deferral distribution be delayed by at least five (5) years following
the Participant’s Separation from Service. A Participant shall elect such method
of distribution on a change of distribution election form in accordance with the
rules and forms prescribed by the Committee.

(2) Notwithstanding the foregoing, if the Participant’s Distributable Amount is
Fifty Thousand Dollars ($50,000) or less, the Distributable Amount shall
automatically be distributed in the form of a cash lump sum on the Participant’s
Payment Commencement Date; provided, however, that with respect to Post-2004
Deferrals, this provision shall apply only if the payment is not greater than
the lesser of (i) $10,000, or (ii) the applicable dollar amount under
Section 402(g)(1)(B) of the Code, and will otherwise be permissible under
Section 1.409A-3(j)(4)(v) of the Treasury Regulations.

 

14



--------------------------------------------------------------------------------

(3) If the Participant’s Distributable Amount is paid in installments, the
Participant’s Account shall continue to be credited with earnings pursuant to
Section 4.1(d) and the installment amount shall be adjusted annually to reflect
gains and losses until all amounts credited to his or her Account under the Plan
have been distributed.

(4) Amounts payable pursuant to this Section shall be subject to the limitation
on payout under Section 7.4.

(d) Death While Receiving Benefits. If the Participant is receiving installment
payments at the time of his or her death, then the Participant’s Beneficiary
shall be paid the remaining quarterly installments as they come due. Under all
other circumstances, if the Participant dies prior to receiving any of his or
her Account, such Participant’s Distributable Amount shall be paid to his or her
Beneficiary in a cash lump sum payment.

 

7.2 Scheduled and Unscheduled In-Service Withdrawals.

(a) Scheduled In-Service Withdrawals. A Participant may, in connection with his
or her Compensation deferral election for a Plan Year, specify a withdrawal (a
“Scheduled In-Service Withdrawal”) of all of his or her Account attributable to
Compensation deferred for such Plan Year, including any amounts credited with
respect to such deferrals pursuant to Section 4.1(d), subject to the following
restrictions:

(1) A Participant’s Scheduled In-Service Withdrawal election must specify a
Scheduled In-Service Withdrawal date that is at least two (2) years beyond the
end of the deferral Plan Year to which such election applies. A Participant may
revoke his or her scheduled withdrawal election or may amend such election
consistent with the preceding sentence provided that such election will not take
effect for at least one year, and that a Participant may not revoke or amend a
scheduled withdrawal election (whether or not relating to the same Distributable
Amount) more than twice during his or her period of Plan participation. In
addition, any change to a Participant’s Scheduled In-Service Withdrawal election
with respect to Post-2004 Deferrals, payment with respect to such changed
election shall not commence until at least five (5) years after the Scheduled
In-Service Withdrawal payment commencement date pursuant to the prior election.

(2) The election to take a Scheduled In-Service Withdrawal shall be made by
completing a form approved by and filed with the Committee.

(3) The amount payable to a Participant in connection with a Scheduled
In-Service Withdrawal shall in all cases be one hundred percent (100%) of the
Compensation deferred for the Plan Year with respect to which the election
applies, together with any earnings credited to such amount pursuant to
Section 4.1(d), determined as of the end of the calendar month preceding the
month of the Scheduled In-Service Withdrawal date.

(4) Subject to Section 7.4, payment of a Scheduled In-Service Withdrawal shall
be made in either a single lump sum or in quarterly installments over a two (2),
three (3),

 

15



--------------------------------------------------------------------------------

four (4) or five (5)-year period (as elected by the Participant); provided,
however, that if a Participant’s total distribution for a Scheduled In-Service
Withdrawal is $25,000 or less, payment will be in the form of a single lump sum.
Lump sum distributions shall be paid in January of the year specified on the
election form. Quarterly distributions shall commence in January of the year
specified on the election form, and shall continue to be paid as soon as
practicable following the end of the calendar quarter, for the duration elected
on the election form.

(5) A Participant’s Scheduled In-Service Withdrawal election shall become void
and of no effect upon the Participant’s Separation from Service for any reason
before the Participant’s scheduled withdrawal date. In such event, the
distribution provisions of Section 7.1 shall apply.

(b) Unscheduled In-Service Withdrawals. Participants may request to withdraw
vested amounts from their Accounts attributable to Compensation deferrals which
are not Post-2004 Deferrals prior to a Separation from Service (an “Unscheduled
In-Service Withdrawal”). Upon receiving an Unscheduled In-Service Withdrawal
request, the Committee shall authorize such Unscheduled In-Service Withdrawal
subject to the following restrictions:

(1) The election to take an Unscheduled In-Service Withdrawal shall be made by
completing a form approved by and filed with the Committee.

(2) The amount payable to a Participant in connection with an Unscheduled
In-Service Withdrawal shall equal ninety percent (90%) of the Distributable
Amount which is not attributable to Post-2004 Deferrals. Notwithstanding the
foregoing, if more than ten percent (10%) of the Distributable Amount not
attributable to Post-2004 Deferrals consists of Company Contributions (and
earnings thereon), then the Unscheduled In-Service Withdrawal amount (the
“In-Service Withdrawal Amount”) shall not include any amounts attributable to
Company Contributions (and earnings thereon). The In-Service Withdrawal Amount
shall be calculated as of the end of the calendar month immediately preceding
the month in which the Unscheduled In-Service Withdrawal is made. The In-Service
Withdrawal Amount (and not the forfeited amount) shall be subject to all
applicable Federal and state income and other taxes.

(3) If a Participant receives an Unscheduled In-Service Withdrawal, the
remaining portion of the Distributable Amount which is not attributable to
Post-2004 Deferrals, as applicable (i.e., ten percent (10%) of such amount),
shall be permanently forfeited and the Company shall have no obligation to the
Participant or his or her Beneficiary with respect to such forfeited amount.

(4) If a Participant receives an Unscheduled In-Service Withdrawal, the
Participant shall continue to be eligible to participate in the Plan during the
Plan Year in which the Unscheduled In-Service Withdrawal occurred (the
“Withdrawal Year”). However, such Participant shall be ineligible to participate
in the Plan for (i) the entire Plan Year following the Withdrawal Year, and
(ii) the initial portion of the second Plan Year following the Withdrawal Year
which is equal in length to the amount of time between the date of the
Unscheduled In-Service Withdrawal and the end of the Withdrawal Year.

 

16



--------------------------------------------------------------------------------

(5) An Unscheduled In-Service Withdrawal of the Participant’s Distributable
Amount pursuant to this Section shall be made pro rata from his or her assumed
investments according to the balances in such investments. Subject to the
foregoing and subject to the Committee’s approval, payment of any amount with
respect to which a Participant has filed a request under this Section shall be
made in a single cash lump sum as soon as administratively practicable after the
Unscheduled In-Service Withdrawal election is approved.

 

7.3 Unforeseeable Emergency Withdrawal.

(a) Triggering an Unforeseeable Emergency Hardship Withdrawal. Upon the written
request of a Participant, the Committee may, in its sole and absolute
discretion, accelerate the date of distribution of a Participant’s Account
because of an Unforeseeable Emergency. If a Participant receives a distribution
pursuant to this Section, the Participant shall be ineligible to participate in
the Plan for the balance of the Plan Year in which the distribution occurs. A
Participant whose participation is suspended as described in the preceding
sentence shall be permitted to submit a new election form and to begin making
deferrals with respect to Compensation earned during Plan Years following the
Plan Year in which the distribution occurred.

(b) Distribution Attributable to an Unforeseeable Emergency. The amount of a
hardship withdrawal pursuant to this Section 7.3 shall not exceed the lesser of
(i) the Participant’s vested Account balance, or the (ii) the amount reasonably
needed to satisfy the Unforeseeable Emergency, as determined by the Committee.
The amount reasonably necessary to satisfy the Unforeseeable Emergency need
(which may include amounts necessary to pay any applicable income taxes or
penalties reasonably anticipated to result from the distribution) shall be made
by the Committee, and with respect to Post-2004 Deferrals, shall be made in
accordance with Treasury Regulation Section 1.409A-3(i)(3). Unless the
Committee, in its sole and absolute discretion, determines otherwise,
distribution pursuant to this Section of less than the Participant’s entire
interest in the Plan shall be made pro rata from his or her assumed investments
according to the balances in such investments. Subject to the foregoing, payment
of any amount with respect to which a Participant has filed a request under this
Section shall be made in a single cash lump sum as soon as administratively
practicable after the Committee approves the Participant’s request.

 

7.4 Section 162(m) Limitation.

If the Committee determines in good faith that there is a reasonable likelihood
that all or any portion of any payment of benefits under this Article VII to a
Participant would not be deductible for federal income tax purposes by the
Company because of a limitation on the total amount of the Participant’s
deductible compensation from the Company pursuant to Section 162(m) of the Code,
including any other such compensation already paid to the Participant earlier in
the same fiscal year of the Company, the following shall apply:

(a) Payment of the non-deductible amount shall be deferred until the first day
of the following fiscal year of the Company;

 

17



--------------------------------------------------------------------------------

(b) If the amount deferred under subsection (a) above would exceed the
limitation of the total amount of the Participant’s deductible compensation from
the Company for the following fiscal year, the excess shall be deferred to the
first day of the succeeding fiscal year in which the deductibility of
compensation paid or payable to the Participant will not be so limited, subject
to subsection (c) below;

(c) In no event shall any payment be deferred under this Section 7.4 more than,
three (3) years from the date scheduled for payment under this Article VII,
provided, however, that with respect to Post-2004 Deferrals, any delay pursuant
to this Section 7.4 shall be made in compliance with Treasury Regulation
Section 1.409A-2(b)(7)(i) ; and

(d) Adjustment for earnings shall continue to be applied under Section 4.1(d)
during the period of deferral under this Section.

 

7.5 Delayed Distribution for Specified Employees.

Notwithstanding any provision to the contrary in the Plan, if a Participant is
deemed by the Committee at the time of his Separation from Service to be a
Specified Employee, to the extent delayed commencement of any portion a
distribution to which the Participant is entitled under the Plan is required in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code, such portion of the Participant’s distribution shall not be provided to
the Participant prior to the earlier of (a) the expiration of the six-month
period measured from the date of the Participant’s Separation from Service or
(b) the date of the Participant’s death. Upon the first business day following
the expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral period,
all payments deferred pursuant to this Section 7.5 shall be paid in a lump sum
to the Participant, and any remaining payments due under the Plan shall be paid
as otherwise provided herein. Adjustment for earnings shall continue to be
applied under Section 4.1(d) during the period of deferral under this Section.

 

18



--------------------------------------------------------------------------------

ARTICLE VIII.

ADMINISTRATION

 

8.1 Committee.

A Committee shall be appointed by, and serve at the pleasure of, the Board. The
number of members comprising the Committee shall be determined by the Board,
which may from time to time vary the number of members. A member of the
Committee may resign by delivering a written notice of resignation to the Board.
The Board may remove any member by delivering a certified copy of its resolution
of removal to such member. Vacancies in the membership of the Committee shall be
filled promptly by the Board.

 

8.2 Committee Action.

The Committee shall act at meetings by affirmative vote of a majority of the
members of the Committee. Any action permitted to be taken at a meeting may be
taken without a meeting if a written consent to the action is signed by all
members of the Committee and such written consent is filed with the minutes of
the proceedings of the Committee. A member of the Committee shall not vote or
act upon any matter that relates solely to himself or herself as a Participant.
The chairman or any other member or members of the Committee designated by the
chairman may execute any certificate or other written direction on behalf of the
Committee.

 

8.3 Powers and Duties of the Committee.

(a) The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms, shall be charged with the general
administration of the Plan and shall have all powers necessary to accomplish its
purposes, including, but not by way of limitation, the following:

 

  (1) To select the funds to be the Funds in accordance with Section 3.3 hereof;

 

  (2) To construe and interpret the terms and provisions of this Plan;

 

  (3) To amend, modify, suspend or terminate the Plan in accordance with
Section 9.4;

 

  (4) To compute and certify the amount and kind of benefits payable to
Participants and their Beneficiaries and to direct the Trustee as to the
distribution of Plan assets;

 

  (5) To maintain all records that may be necessary for the administration of
the Plan;

 

  (6) To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;

 

19



--------------------------------------------------------------------------------

  (7) To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof;

 

  (8) To appoint a plan administrator or any other agent, and to delegate to
them such powers and duties in connection with the administration of the Plan as
the Committee may from time to time prescribe;

 

  (9) To designate the subsidiaries that will participate in the Plan; and

 

  (10) To determine the entities that constitute predecessor employers for
purposes of determining Years of Service.

 

8.4 Construction and Interpretation.

The Committee shall have full discretion to construe and interpret the terms and
provisions of this Plan, which interpretation or construction shall be final and
binding on all parties, including but not limited to the Company and any
Participant or Beneficiary. It is intended that the Plan shall comply with the
provisions of Section 409A of the Code and the Treasury Regulations relating
thereto, to the extent that such provisions are applicable to the Plan, so as
not to subject any Participant to the payment of additional taxes and interest
under Section 409A of the Code. In furtherance of this intent, this Plan shall
be interpreted, operated, and administered in a manner consistent with these
intentions.

 

8.5 Information.

To enable the Committee to perform its functions, the Company shall supply full
and timely information to the Committee on all matters relating to the
Compensation of all Participants, their death or other cause of termination, and
such other pertinent facts as the Committee may reasonably require.

 

8.6 Compensation, Expenses and Indemnity.

(a) The members of the Committee shall serve without compensation for their
services hereunder.

(b) The Committee is authorized at the expense of the Company to employ such
legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.

(c) To the extent permitted by applicable state law, the Company shall indemnify
and save harmless the Committee and each member thereof, the Board and any
delegate of the Committee who is an employee of the Company against any and all
expenses, liabilities and claims, including legal fees to defend against such
liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct or gross negligence. This
indemnity shall not preclude such further indemnities as may be available under
insurance purchased by the Company or provided by the Company under any bylaw,
agreement or otherwise, as such indemnities are permitted under state law.

 

20



--------------------------------------------------------------------------------

8.7 Quarterly Statements.

Under procedures established by the Committee, a Participant shall receive a
statement with respect to such Participant’s Account at least quarterly.

 

21



--------------------------------------------------------------------------------

ARTICLE IX.

MISCELLANEOUS

 

9.1 Unsecured General Creditor.

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interests in any specific property or
assets of the Company. No assets of the Company shall be held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Plan. Any and all of the Company’s assets shall be, and remain, the general
unpledged, unrestricted assets of the Company. The Company’s obligation under
the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of the Participants and
Beneficiaries shall be no greater than those of unsecured general creditors.

 

9.2 Restriction Against Assignment.

The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation. No
part of a Participant’s Account shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant’s Account be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, commute, pledge,
encumber, or assign any benefits or payments hereunder in, any manner
whatsoever. If any Participant, Beneficiary or successor in interest is
adjudicated bankrupt or purports to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge any distribution or payment from the Plan,
voluntarily or involuntarily, the Committee, in its sole and absolute
discretion, may cancel such distribution or payment (or any part thereof) to or
for the benefit of such Participant, Beneficiary or successor in interest in
such manner as the Committee shall direct.

 

9.3 Withholding.

There shall be deducted from each payment made under the Plan, all taxes that
are required to be withheld by the Company in respect to such payment. The
Company shall have the right to reduce any payment by the amount of cash
sufficient to provide the amount of said taxes. In addition, when a Participant
becomes vested with respect to a Company Contribution, the Company shall be
entitled to require payment by the Participant of any taxes required to be
withheld with respect to such Company Contribution, in amounts and in a manner
to be determined in the sole discretion of the Committee.

 

9.4 Amendment, Modification, Suspension or Termination.

The Committee may amend, modify, suspend or terminate the Plan in whole or in
part, except that no amendment, modification, suspension or termination shall
have any retroactive effect to reduce any amounts allocated to a Participant’s
Account, provided that a termination or suspension of the Plan or any Plan
amendment or modification that will significantly increase costs to the Company
shall be approved by the Board. In the event that this Plan is terminated,

 

22



--------------------------------------------------------------------------------

the timing of the disposition of the amounts credited to a Participant’s Account
shall occur in accordance with Section 7.1, provided that amounts which are not
Post-2004 Deferrals may be subject to earlier distribution at the discretion of
the Committee.

 

9.5 Governing Law.

This Plan shall be construed, governed and administered in accordance with the
laws of the State of California.

 

9.6 Payments on Behalf of Persons Under Incapacity.

In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Committee, is considered by reason of physical or
mental condition to be unable to give a valid receipt therefore, the Committee
may direct that such payment be made to any person found by the Committee, in
its sole judgment, to have assumed the care of such person. Any payment made
pursuant to such determination shall constitute a full release and discharge of
the Committee and the Company.

 

9.7 No Employment Rights.

Participation in this Plan shall not confer upon any person any right to be
employed by (or otherwise continue in the Service of) the Company or any other
right not expressly provided hereunder.

 

9.8 Headings, etc. Not Part of Agreement.

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

IN WITNESS WHEREOF, the Company has caused this document to be executed by its
duly authorized officer on this 30th day of October, 2008.

 

SYMMETRICOM, INC. By:  

/s/ Bill Minor

Title:  

Executive Vice President of Human Resource

 

23